    Case 2:19-cr-00210-JMV Document 28 Filed 02/26/21 Page 1 of 12 PageID: 214




Not for Publication

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


    UNITED STATES OF AMERICA,

                Plaintiff,
                                                                  Crim. No. 19-210
         v.
                                                                     OPINION
    AL-JAMAR DICKERSON,

                Defendant.


John Michael Vazquez, U.S.D.J.

        This matter comes before the Court by way of Defendant Al-Jamar Dickerson’s motion to

modify his sentence and for immediate compassionate release. D.E. 19. Dickerson’s initial motion

was filed pro se, but assigned counsel then filed a supplemental motion, D.E. 22, which counsel

then supplemented with new information, D.E. 26. 1 The Government opposes the motion. D.E.

24, 27. The Court reviewed the parties’ submissions 2 and considered the motion without oral

argument pursuant to Local Criminal Rule 1.1 and Local Civil Rule 78.1(b). Defendant seeks

immediate release due to the ongoing COVID-19 pandemic.             For the following reasons,

Defendant’s motion is denied.




1
 Defendant also supplemented his initial pro se motion, D.E. 25, which contained information
addressed by his counsel in D.E. 26.
2
  Defendant’s brief in support of his motion is referred to as “Br.” (D.E. 19); Defendant’s
supplemental brief is referred to as “Supp. Br.” (D.E. 37); Defendant’s second supplemental brief
is referred to as “2d Supp. Br.” (D.E. 26); the Government’s opposition is referred to as “Opp.”
(D.E. 24); and the Government’s opposition to the second supplemental brief is referred to as “2d
Opp.” (D.E. 27).
  Case 2:19-cr-00210-JMV Document 28 Filed 02/26/21 Page 2 of 12 PageID: 215




   I.      BACKGROUND

        A. Underlying Criminal Proceeding

        On July 24, 2018, members of the Newark Police Department were surveilling an area,

known to be an open-air drug market, to gather information about a shooting the day before. PSR

¶ 10. The officers saw Defendant make several hand-to-hand transactions in which he received

cash in exchange for small items that he retrieved from a black plastic bag. Id. at ¶¶ 11-12.

Defendant then entered a red Lincoln LS while holding the black plastic bag, and began traveling

south; the officers then stopped the vehicle. Id. at ¶¶ 13-14. After securing a search warrant,

officers discovered a hidden electronic compartment, or “trap,” and found 3,103 decks of heroin

along with a 9mm handgun. Id. at ¶ 15. The handgun had an extended magazine loaded with four

rounds. Id.

        In a plea agreement dated November 2, 2018, Defendant agreed to plead guilty to three

counts: (1) possession of a firearm by a convicted felon in violation of 18 U.S.C. § 922(g)(1); (2)

distribution of, and possession with intent to distribute, heroin in violation of 21 U.S.C. § 841(a)(1)

and (b)(1)(C); and (3) use of, and carrying, a firearm during and in relation to a drug trafficking

crime in violation of 18 U.S.C. § 924(c)(1)(A)(i). D.E. 15 at 1. On Count One, Defendant faced

a statutory maximum of 10 years’ imprisonment, and on Count Two, he faced a statutory maximum

of 20 years’ imprisonment. Count Three carried a statutory mandatory minimum of 5 years’

imprisonment and a maximum of life. Critically, pursuant to statute, any sentence on Count Three

had to be run consecutively to any sentence imposed on Counts One and Two.

        Defendant, however, entered into a plea pursuant to Federal Rule of Criminal Procedure

11(c)(1)(C). Id. at 2. That provision permits the parties to agree to a specific sentence that binds

the court if the court accepts the plea. F.R.Cr.P. 11(c)(1)(C). The parties agreed to a sentence of



                                                  2
  Case 2:19-cr-00210-JMV Document 28 Filed 02/26/21 Page 3 of 12 PageID: 216




10 years’ imprisonment followed by a term of supervised release of at least 3 years. D.E. 15 at 1.

In addition, if the Court sentenced in accordance with the agreed upon sentence, Defendant waived

his right to file an appeal, a collateral attack, or any other writ or motion (including pursuant to 28

U.S.C. § 2255) challenging his sentence. Id. at 10.

       Because it was a Rule 11(c)(1)(C) plea, the Court ordered (with the parties’ consent) a

Presentence Report (“PSR”) before the plea and sentencing on March 26, 2019. Docket. No. 19-

cv-18941, D.E. 6-2 (“Tr.”). At the plea and sentencing, Defendant acknowledged that (1) he

possessed, with intent to distribute, approximately 3,103 decks of heroin on July 24, 2018, (2) he

possessed a loaded firearm on the same day, (3) he possessed the firearm in furtherance of his

intent to distribute the heroin that he had, and (4) he had a 2015 felony drug conviction. Id. at 21-

22:6-12. The matter proceeded directly to sentencing. Defendant had reviewed the final PSR with

his counsel, and his counsel had no objections to the PSR. Id. at 24:12-22. The Court then

conducted a United States Sentencing Guidelines calculation to which the parties had no objection.

Id. at 25-26. Without the career offender calculation, Defendant faced 151 to 188 months which,

when coupled with the minimum consecutive sentence on Count 3, resulted in a range of 211 to

248 months. Id. When Defendant’s career offender status was factored in, his Guideline range

was 262 to 327 months. Id.

       The Court expressed reservations about the stipulated sentence. Specifically, the Court

raised concerns over Defendant’s extensive criminal history; Defendant’s failure to take any steps

toward leading a law-abiding life; his recalcitrance with the U.S. Probation Office during the PSR

process; and Defendant’s lack of remorse over his actions. Id. at 35-37. Nevertheless, the Court

imposed a sentence consistent with the plea agreement, sentencing Defendant to a total of 120




                                                  3
 Case 2:19-cr-00210-JMV Document 28 Filed 02/26/21 Page 4 of 12 PageID: 217




months: 60 months on each of Counts 1 and 2 to run concurrently followed by a consecutive

sentence of 60 months on Count 3. Id. at 38.

         Defendant is currently housed at FCI Allenwood Medium in Pennsylvania. His projected

release date is March 12, 2027.

         B. COVID-19 Pandemic

         COVID-19 “is caused by the virus severe acute respiratory syndrome coronavirus 2

(SARS-CoV-2), a new virus in humans causing respiratory illness which can be spread from

person-to-person.” Coronavirus Disease 2019 (COVID-19), “COVID-19 Overview and Infection

Prevention and Control Priorities in non-US Healthcare Settings,” Centers for Disease Control and

Prevention      (Aug.    12,    2020),     https://www.cdc.gov/coronavirus/2019-ncov/hcp/non-us-

settings/overview/index.html#background. “COVID-19 is primarily transmitted from person-to-

person through respiratory droplets. These droplets are released when someone with COVID-19

sneezes, coughs, or talks.” Id. Persons who contract the virus reflect a wide range of symptoms

from asymptomatic to mild (including fever, cough, nausea, chest pain, and body pain) to severe

to critical (including respiratory failure and death). Id. Currently, there is no known cure for

COVID-19. As a result, standard precautions to prevent the spread of the virus include social

distancing, proper hygiene, personal protective equipment (including use of a face mask), and

cleaning of surfaces and devices. Id.

         Numerous factors can increase a person’s risk of severe illness if he/she contracts the virus.

As a person get older, his/her risk for severe illness from COVID-19 increases. Coronavirus

Disease 2019 (COVID-19), “Older Adults,” Centers for Disease Control and Prevention (Feb. 26,

2021),      https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html.




                                                   4
  Case 2:19-cr-00210-JMV Document 28 Filed 02/26/21 Page 5 of 12 PageID: 218




For example, persons in their sixties and seventies are at a higher risk than people in their fifties.

Id. Those eighty-five or older are at greatest risk. Id.

       The following medical conditions put a person at increased risk of severe illness from

COVID-19: cancer, chronic kidney diseases, chronic obstructive pulmonary diseases, heart

conditions such as coronary artery disease, weakened immune system from organ transplant,

obesity, pregnancy, sickle cell disease, smoking, and type 2 diabetes mellitus. Coronavirus

Disease 2019 (COVID-19), “People with Certain Medical Conditions,” Centers for Disease

Control and Prevention (Feb. 26, 2021), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html.       Persons who have the following medical

conditions might be at an increased risk:        asthma, cerebrovascular disease, cystic fibrosis,

hypertension, immunocompromised state, neurologic conditions, liver diseases, pulmonary

fibrosis, thalassemia, type 1 diabetes mellitus. Id.

       Finally, racial and ethnic minorities may also be at an increased risk due to societal

inequities, such as to access to health care and poorer living conditions. Coronavirus Disease

2019 (COVID-19), “Health Equity Considerations and Racial and Ethnic Minority Groups,”

Centers      for      Disease      Control       and       Prevention      (July      24,      2020),

https://www.cdc.gov/coronavirus/2019-ncov/community/health-equity/race-ethnicity.html.

Factors to be considered are discrimination; healthcare access and utilization; occupation;

educational, income, and wealth gaps; and housing. Id.

       As of February 26, 2021, the United States had 28,138,938 COVID-19 cases, resulting in

503,587 deaths. CDC COVID Data Tracker, “United States COVID-19 Cases and Deaths by

State,” https://covid.cdc.gov/covid-data-tracker/#cases_casesper100klast7days (Feb. 26, 2021).




                                                  5
  Case 2:19-cr-00210-JMV Document 28 Filed 02/26/21 Page 6 of 12 PageID: 219




           1. Federal Bureau of Prisons

       The Federal Bureau of Prisons (“BOP”) has taken the following steps to combat the virus.

On March 13, 2020, the BOP modified its operations in accordance with its “COVID-19 Action

Plan.” Federal Bureau of Prisons COVID-19 Action Plan, Federal Bureau of Prisons (Mar. 13,

2020), https://www.bop.gov/resources/news/20200313_covid-19.jsp. Initially, all social visits,

inmate movement, and official staff travel were suspended for thirty days. Id. Contractors who

enter any BOP facility are screened for the virus, and initially admission was limited to contractors

who performed essential services. Id. The BOP also conducts enhanced health screening for staff

in areas of “sustained community transmission.” Id. The BOP screens all new inmates for virus

“exposure risk factors and symptoms.” Id. Any new inmate who is asymptomatic but who has

had a risk of exposure is quarantined. Id. According to the Government, the quarantine period is

for a minimum of fourteen days or until cleared by medical staff. Opp. at 5. The Government

indicates that new inmates who are symptomatic are placed in isolation until they test negative for

the virus or are cleared by medical staff. Id. The Government also states that the BOP has taken

the following steps to prevent the spread of the virus: group gatherings are limited to permit social

distancing as much as possible, all staff and inmates have been issued face masks, and all staff and

inmates are strongly encouraged to wear face masks when social distancing cannot be achieved.

Id.

       As of February 26, 2021, the BOP COVID-19 statistics are as follows: (1) currently 1,449

inmates and 1,624 staff presently have confirmed positive tests; (2) 46,184 inmates and 4,862 staff

have recovered; and (3) 222 inmates and 4 staff have died. COVID-19 Cases, Bureau Of Prisons,

https://www.bop.gov/coronavirus/index.jsp (Feb. 26, 2021). FCI Allenwood Medium, where




                                                 6
 Case 2:19-cr-00210-JMV Document 28 Filed 02/26/21 Page 7 of 12 PageID: 220




Defendant is housed, currently has 2 positive inmate cases while 557 inmates and 49 staff have

recovered Id.

           2. New Jersey

        New Jersey has been particularly hard hit by the pandemic. New Jersey has taken

numerous affirmative steps, such as the Governor’s stay-at-home order issued on March 21, 2020,

to combat the virus. In addition, New Jersey initially closed schools indefinitely and closed

beaches, state parks, and county parks. When the number of New Jersey cases started to decline,

many of the initial restrictions were lifted or relaxed. However, New Jersey is now facing another

uptick in positive cases, and the Governor recently issued new mitigation orders. Governor

Murphy Announces New COVID-19 Mitigation Measures, New Jersey COVID Information Hub

(Nov.    11,    2020),   https://covid19.nj.gov/faqs/announcements/all-announcements/governor-

murphy-announces-new-covid-19-mitigation-measures. As of February 26, 2021, New Jersey has

had 692,931 total cases and 86,032 confirmed deaths. Data Dashboard, New Jersey COVID

Information Hub https://covid19.nj.gov/ (Feb. 26, 2021). Essex County, where Defendant lived

at the time of the offense, has had 66,599 cases with 2,400 deaths, including 329 new cases. Id.

        C. Dickerson’s Motion

        Dickerson is 28 years old. In his initial brief, Defendant sought release for the following

reasons: unanswered requests for medical treatment, asthma, early onset of coronary pulmonary

disease, hypertension, anxiety attacks, depression, and post-traumatic stress disorder. Br. at 1-2.

Dickerson did not attach medical records that corroborated his claims except for emails in which

he (among other things) requested a refill for pain pills (for “bad head pains”), a request for

treatment because his toenail came off, and a request for an asthma pump. Id. at 4-5. In his

supplemental brief, Dickerson focuses on his hypertension and cites to medical records in support.



                                                 7
 Case 2:19-cr-00210-JMV Document 28 Filed 02/26/21 Page 8 of 12 PageID: 221




Supp. Br. at 4. In his additional supplemental brief, Dickerson indicates that he had contracted

COVID-19. 2d Supp. Br. at 1. See also D.E. 25.

         In opposition, the Government asserts that Dickerson has not demonstrated extraordinary

and compelling reasons for release because his medical records reveal that he repeatedly denied

having hypertension and of four separate readings in 2020, only two were slightly elevated. Opp.

at 3, 10. The Government also argues that even if Dickerson had demonstrated extraordinary and

compelling reasons, the Section 3553(a) factors weigh heavily against release. Id. at 11. As to

Dickerson’s COVID-19 diagnosis, the Government notes that Defendant was asymptomatic. 2d

Opp. at 1.

         The Warden of FCI Allenwood Medium denied Defendant’s request for compassionate

release. D.E. 22-1. This motion followed.

   II.       LEGAL STANDARD

   Following the passage of the First Step Act, Section 3582(c)(1)(A) now reads as follows:

         (c) Modification of an imposed term of imprisonment. The court may not modify
         a term of imprisonment once it has been imposed except that—

             (1) in any case—

                (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
                motion of the defendant after the defendant has fully exhausted all
                administrative rights to appeal a failure of the Bureau of Prisons to bring a
                motion on the defendant’s behalf or the lapse of 30 days from the receipt of
                such a request by the warden of the defendant’s facility, whichever is
                earlier, may reduce the term of imprisonment (and may impose a term of
                probation or supervised release with or without conditions that does not
                exceed the unserved portion of the original term of imprisonment), after
                considering the factors set forth in section 3553(a) to the extent that they
                are applicable, if it finds that—

                   (i) extraordinary and compelling reasons warrant such a reduction; or

                   (ii) the defendant is at least 70 years of age, has served at least 30 years
                   in prison, pursuant to a sentence imposed under section 3559(c), for the

                                                  8
 Case 2:19-cr-00210-JMV Document 28 Filed 02/26/21 Page 9 of 12 PageID: 222




                  offense or offenses for which the defendant is currently imprisoned, and
                  a determination has been made by the Director of the Bureau of Prisons
                  that the defendant is not a danger to the safety of any other person or the
                  community, as provided under section 3142(g);

                  and that such a reduction is consistent with applicable policy statements
                  issued by the Sentencing Commission; and

               (B) the court may modify an imposed term of imprisonment to the extent
               otherwise expressly permitted by statute or by Rule 35 of the Federal Rules
               of Criminal Procedure; and

           (2) in the case of a defendant who has been sentenced to a term of imprisonment
           based on a sentencing range that has subsequently been lowered by the
           Sentencing Commission pursuant to 28 U.S.C. 994(o), upon motion of the
           defendant or the Director of the Bureau of Prisons, or on its own motion, the
           court may reduce the term of imprisonment, after considering the factors set
           forth in section 3553(a) to the extent that they are applicable, if such a reduction
           is consistent with applicable policy statements issued by the Sentencing
           Commission.

18 U.S.C. § 3582(c)(1)(A) (emphases added). The parties agree that Defendant has satisfied the

statutory exhaustion requirement. Opp. at 4.

       The applicable policy statement of the United States Sentencing Commission is found in

Section 1B1.13. U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018).

The application notes to the section provide four circumstances that can be considered

extraordinary and compelling: (1) the medical condition of the defendant, (2) the age of the

defendant, (3) family circumstances, and (4) other circumstances constituting an extraordinary or

compelling reason, either considered alone or in combination with any of the other three stated

reasons. Id. cmt. n. 1(A)-(D).

       In the application note, the fourth consideration requires a determination of the Director of

the BOP. Id. cmt. n. 1(D). Here, the Government does not contest that the policy statement should

also apply when the motion is filed by a defendant, in addition to a motion filed by the BOP

Director. The Court agrees. See United States v. Rodriguez, 451 F. Supp. 3d 392 (E.D. Pa. 2020),

                                                  9
 Case 2:19-cr-00210-JMV Document 28 Filed 02/26/21 Page 10 of 12 PageID: 223




          Pursuant to Section 3582(c)(1)(A), the Court must also consider the factors listed in 18

U.S.C. § 3553(a). They include the nature and circumstances of Defendant’s offense, the history

and characteristics of Defendant, the need for the sentence to provide just punishment, and the

need to protect the public from future offenses of Defendant. Id.

   III.      ANALYSIS

          The Court concludes that Defendant has not met his burden in demonstrating extraordinary

and compelling reasons to justify his release. Defendant has not adequately established that his

hypertension is so severe that he maybe be at a heightened risk. Defendant’s evidence consists of

four readings in 2020, two of which were within normal limits and two of which were slightly

elevated. However, assuming that Defendant does suffer from asthma and hypertension, these are

factors that “might” place Defendant at higher risk should he be infected. Coronavirus Disease

2019 (COVID-19), “People with Certain Medical Conditions,” Centers for Disease Control and

Prevention      (Feb.     26,     2021),   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html. Numerous courts have denied release on these

grounds. See, e.g., United States v. Cox, 478 F. Supp. 3d 596, 597 (E.D. Mich. 2020) (finding that

hypertension does not constitute extraordinary and compelling reasons as it is common medical

condition that affects over 100 million Americans).

          More importantly, Defendant actually contracted COVID-19 and appears to have made a

full recovery. Reinfection is rare. Centers for Disease Control and Prevention, Reinfection with

COVID-19          (Oct.     27,       2020),    https://www.cdc.gov/coronavirus/2019-ncov/your-

health/reinfection.html. In addition, FCI Schuylkill Medium currently has only 2 positive cases.

          In addition, the Section 3553(a) factors countenance against release. Defendant is not

scheduled to be released for over 6 years on his 10-year sentence. The Third Circuit has found



                                                 10
 Case 2:19-cr-00210-JMV Document 28 Filed 02/26/21 Page 11 of 12 PageID: 224




that the amount of time remaining on a sentence is an appropriate consideration under Section

3553(a) when a defendant seeks compassionate release. United States v. Pawlowski, 967 F.3d 327,

330-31 (3d Cir. 2020). The Circuit reasoned as follows:

                        We have not previously considered whether a district court
               abuses its discretion by denying a motion for compassionate release
               based on the amount of time remaining to be served in the inmate's
               sentence. But numerous district courts have taken this into account
               in considering whether to grant compassionate release. See, e.g.,
               United States v. Bogdanoff, 459 F. Supp. 3d 653 (E.D. Pa. May 8,
               2020) (denying compassionate release where the inmate had served
               only seven years of an 18-year sentence, and noting that the case
               was “much different than others where defendants [sought
               compassionate release] at the end of their sentence”); United States
               v. Moskop, No. 11-cr-30077, 2020 WL 1862636, at *1–2 (S.D. Ill.
               Apr. 14, 2020) (denying compassionate release where the inmate
               had served less than 10 years of a 20-year sentence and explaining
               that the “sentencing objectives of specific deterrence and protecting
               the public [would] not [be] fully served by less than 10 years of
               incarceration”). And at least one of our sister circuits has approved
               that consideration. See [United States v.] Chambliss, 948 F.3d [691,]
               694 (5th Cir. 2020) (holding that a district court did not abuse its
               discretion in denying compassionate release based, in part, on the
               defendant's having served only 14 years of a 30-year sentence). We
               agree, as this consideration is consistent with the text of 18 U.S.C.
               § 3582(c)(1)(A), which, again, requires a court reviewing a motion
               for compassionate release to “consider[ ] the factors set forth in [§]
               3553(a) to the extent that they are applicable.” Because a defendant's
               sentence reflects the sentencing judge's view of the § 3553(a) factors
               at the time of sentencing, the time remaining in that sentence may—
               along with the circumstances underlying the motion for
               compassionate release and the need to avoid unwarranted disparities
               among similarly situated inmates—inform whether immediate
               release would be consistent with those factors. Hence we cannot
               conclude that the District Court acted unreasonably in determining
               that the substantial sentencing reduction required for granting
               compassionate release here—a reduction from 15 years to less than
               two years—would be inconsistent with the § 3553(a) factors.

Id. at 330-31 (footnote omitted).

       Other Section 3553(a) considerations also countenance against release. The firearm in this

matter contained an extended magazine, capable of holding over 30 rounds of ammunition – and

                                                11
 Case 2:19-cr-00210-JMV Document 28 Filed 02/26/21 Page 12 of 12 PageID: 225




it was possessed in connection with heroin distribution. Moreover, despite his relatively young

age at the time of the offense, Defendant had already accumulated enough criminal history points

to qualify as a career offender. Indeed, as a career offender, Defendant was facing a United States

Sentencing Guidelines’ range of 262 to 327 months, as opposed to the 120 months that he received.

Given this disparity, along with a lack of remorse, a lack of candor with the United States Probation

Department, and the lack of any affirmative steps to change the trajectory of Defendant’s life, the

Court had express reservations about accepting the plea. Defendant has produced no evidence to

allay those concerns of the Court. Given this information, the Court is firmly convinced that if

Defendant were released, there is an incredibly high likelihood that he would reoffend.

IV.    CONCLUSION

       For the foregoing reasons, the Court denies Defendant’s motion. An appropriate Order

accompanies this Opinion.

Dated: February 26, 2021

                                                      __________________________
                                                      John Michael Vazquez, U.S.D.J.




                                                 12
